11/09/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA
                           No. DA 21-0298

STATE OF MONTANA,

          Plaintiff and Appellee,

     v.

SARAH MARIE STRONG,

          Defendant and Appellant.

                               ORDER

     Upon consideration of the Appellant’s motion to consolidate cases

and amend the caption, with good cause appearing,

     IT IS HEREBY ORDERED that Appellant’s motion to consolidate

Cause Nos. DA 21-0298, DA 21-0300, DA 21-0301, DA 21-0302, and

DA 21-0303 is GRANTED, and shall be consolidated for the purposes of

appeal under Cause No. DA 21-0298 and captioned State of Montana v.

Sarah Marie Strong.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                  November 9 2021